                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                               SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                             No.      08&56:MDH

                       Plaintiff,                     COUNTS 1 & 2:
                                                      18 U.S.C. § 115(a)(1)(B) & (b)(4)
               v.                                     (Threat to Injure or Murder a United States
                                                      Official)
KENNETH R. HUBERT                                     NMT 10 Years Imprisonment
[DOB: 01/24/1958],                                    NMT $250,000 Fine
                                                      NMT 3 Years Supervised Release
                       Defendant.                     Class C Felony

                                                      COUNT 3:
                                                      18 U.S.C. § 875(c)
                                                      (Communicating a Threat to Injure)
                                                      NMT 5 Years Imprisonment
                                                      NMT $250,000 Fine
                                                      NMT 3 Years Supervised Release
                                                      Class D Felony

                                                      $100 Special Assessment (per felony count
                                                      of conviction)

                                       INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                            COUNT 1

       On or about January 7, 2021, said date being approximate, in Lawrence County, in the

Western District of Missouri, and elsewhere, the defendant, KENNETH R. HUBERT, did

threaten to assault and murder Representative Emanuel Cleaver II of the United States House of

Representatives, with intent to impede, intimidate, and interfere with Representative Cleaver while

he was engaged in the performance of his official duties, and retaliate against Representative

Cleaver on account of the performance of his official duties; in violation of Title 18, United States

Code, Section 115(a)(1)(B) and (b)(4).




          Case 3:21-cr-05008-MDH Document 1 Filed 02/23/21 Page 1 of 2
                                            COUNT 2

       On or about May 6, 2019, said date being approximate, in Lawrence County, in the Western

District of Missouri, and elsewhere, the defendant, KENNETH R. HUBERT, did threaten to

assault and murder Representative Steve Cohen of the United States House of Representatives,

with intent to impede, intimidate, and interfere with Representative Cohen while he was engaged

in the performance of his official duties, and retaliate against Representative Cohen on account of

the performance of his official duties; in violation of Title 18, United States Code, Section

115(a)(1)(B) and (b)(4).

                                            COUNT 3

       On or about May 6, 2019, said date being approximate, in Lawrence County, in the Western

District of Missouri, and elsewhere, the defendant, KENNETH R. HUBERT, transmitted in

interstate and foreign commerce a communication, through the use of the telephone, to

Representative Steve Cohen of the United States House of Representatives and an employee of

Representative Cohen’s office, in Washington, D.C., and the communication contained a threat to

injure Representative Cohen, knowing that the communication would be understood as a true

threat, in violation of Title 18, United States Code, Section 875(c).

                                                      A TRUE BILL


                                                      /s/ Kevin Elliott
                                                      FOREPERSON OF THE GRAND JURY

/s/ Casey Clark
Casey Clark
Assistant United States Attorney

DATED: 02/23/2021
          Springfield, Missouri

                                                 2




          Case 3:21-cr-05008-MDH Document 1 Filed 02/23/21 Page 2 of 2
